DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 3, 6, 8 are objected to because of the following informalities:  indefinite.  
Claims 3, 6 and 8 use “substantially” indefinite language, appropriate correction is required. The claims are interpreted with BRI.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bau et al. US 2011/0266194.
In regard to claim 1, Bau disclose A mouse pad comprising: ([0020] Fig. 1, a stand and casing) 
a mouse pad body; (Fig. 1-4, [0033]-[0037] a body 1) and 
a mobile device support area, extending from a side of the mouse pad body, and turning clockwise to stick out towards the top of the mouse pad body and transform into 
In regard to claim 3, Bau disclose The mouse pad as claimed in claim 1, the rejection is incorporated herein.
Bau also disclose wherein the mobile device support area sequentially comprises a flip plate, a bonded plate and a plate member, (Fig. 1-4, 14 12 [0033]-[0037] and part of the base) and the flip plate can be turned clockwise until the bonded plate is attached to the flip plate, and the bonded plate and the plate member stick out, so that the plate member is inclined from the top of the mouse pad to abut an external mobile device, and the mobile device support area is substantially a triangular prism. (Fig. 1-4, [0033]-[0037] 14, 12 and part of the base extended out and abut with the handheld device and the 3 parts form prism, see Fig. 4 and becomes a stand)
In regard to claim 4, Bau disclose The mouse pad as claimed in claim 3, the rejection is incorporated herein.
Bau also disclose wherein the flip plate and the mouse pad body have a first longitudinal bent portion therebetween; the flip plate and the bonded plate have a second longitudinal bent portion therebetween; the bonded plate and the plate member have a third longitudinal bent portion therebetween; and the plate member and the mouse pad body have a fourth longitudinal bent portion therebetween. (Fig. 1-4, [0033]-[0037] 14, 12 and part of the body, if the 12 move further clockwise, it would form a 
In regard to claim 5, Bau disclose The mouse pad as claimed in claim 4, the rejection is incorporated herein.
Bau also disclose wherein the longitudinal bent portions are flexible concave portions. Fig. 1-4, [0033]-[0037] 14, 12 and part of the body, if the 12 move further clockwise, it would form a rectangular prism which will have 4 bends between the various parts, since 12 and 14 are flexible concave portions)
In regard to claim 6, Bau disclose The mouse pad as claimed in claim 1, the rejection is incorporated herein.
Bau also disclose wherein the mobile device support area sequentially comprises a flip plate, a bonded plate and a plate member, and the flip plate can be turned clockwise, so that the bonded plate and the plate member are folded until the bonded plate is attached to the plate member, and the flip plate at the top of the mouse pad is inclined, so that the periphery of the flip plate abuts an external mobile device, and the mobile device support area is substantially a cross-shaped support stand. (Fig. 1-4, [0033]-[0037] 14, 12 and part of the body, if the 12 move further clockwise, it would form a rectangular prism, see Fig. 4, 12 attach the part of the body  and 14 is inclined and the periphery of 14 abuts the handheld device and form a stand, see Fig. 4)
In regard to claim 7, Bau disclose The mouse pad as claimed in claim 6, the rejection is incorporated herein.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Bau et al. US 2011/0266194 in view of Boise US 2008/0124509

But Bau fail to explicitly disclose “further comprising a bulging wrist rest portion extending from a side of the mouse pad body.”
Boise disclose further comprising a bulging wrist rest portion extending from a side of the mouse pad body. ([0290] [0246][0247] claim 22, 60 mouse rest for hand and wrist and has convex top with beveled edge) 
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Boise’s pad into Bau’s invention as they are related to the same field endeavor of mat. The motivation to combine these arts, as proposed above, at least because Boise’s mouse pad would help to provide more use cases for Bau’s mat. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that mouse pad with a write rest surface would help to provide user desired functions to a pad.
In regard to claim 10, Bau disclose The mouse pad as claimed in claim 1, the rejection is incorporated herein.
But Bau fail to explicitly disclose “wherein the mobile device support area is a magnet.”

It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Boise’s pad into Bau’s invention as they are related to the same field endeavor of mat. The motivation to combine these arts, as proposed above, at least because Boise’s mouse pad with a magnet would help to provide more useful functions to Bau’s mat. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that mouse pad with a magnet would improve user experience using the pad.
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Bau et al. US 2011/0266194 and Boise US 2008/0124509 as applied to claim 6, further in view of Lau US 2017/0223161
In regard to claim 8, Bau disclose The mouse pad as claimed in claim 1, the rejection is incorporated herein.
But Bau fail to explicitly disclose “wherein the mobile device support area sequentially comprises a flip plate, a bonded plate and a plate member, and the flip plate can be turned counterclockwise  until the flip plate is attached to a part of the mouse pad body, so that the bonded plate and the plate member stick out to drive the plate member to incline from the top of the mouse pad and abut an external mobile device, and the mobile device support area is substantially a triangular prism.”

It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Lau’s stand into Bau’s invention as they are related to the same field endeavor of stand. The motivation to combine these arts, as proposed above, at least because Lau’s method of folding of the stand would help to provide more useful functions to Bau’s standard. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that folding of the stand differently would make the stand more flexible.
In regard to claim 9, Bau and Lau disclose The mouse pad as claimed in claim 8, the rejection is incorporated herein.

But Bau fail to explicitly disclose “wherein the flip plate and the mouse pad body have a first longitudinal bent portion therebetween; the flip plate and the bonded plate have a second longitudinal bent portion therebetween; the bonded plate and the plate member have a third longitudinal bent portion therebetween; and the plate member and the mouse pad body have a fourth longitudinal bent portion therebetween.”
Lau disclose wherein the flip plate and the mouse pad body have a first longitudinal bent portion therebetween; the flip plate and the bonded plate have a second longitudinal bent portion therebetween; the bonded plate and the plate member have a third longitudinal bent portion therebetween; (Fig. 1, 2, [0020]-[0029]  50, 20 and 40, 50, angle between 20 and 40, 40 and 50, and 20 and 50,  ) 
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Lau’s stand into Bau’s invention as they are related to the same field endeavor of stand. The motivation to combine these arts, as proposed above, at least because Lau’s method of folding of the stand would help to provide more useful functions to Bau’s standard. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that folding of the stand differently would make the stand more flexible. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. 
PATENT NO. #	ISS. DATE	INVENTOR(S)	TITLE

US 10855821 B1 		December 1, 2020		 Chou et al.
Mobile device stand
Chou et al. disclose A stand for a mobile device. The stand includes a back plate having a pair of parallel tracks, the back surface of the back plate attached to a back surface of the mobile device. The stand includes a sliding plate having a first end coupled to the back plate and configured to slide along the pair of parallel tracks. The stand includes a pivot plate having a first end connected to the second end of the sliding plate at a hinge, a second end connected to the back plate, and the pivot plate is configured to pivot relative to the back plate when the first end of the sliding plate slides along the pair of parallel tracks. The pivot plate, the sliding plate, and the back plate form one or more channels for receiving one or more fingers of a user when the stand is in the deployed position…see abstract. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUYANG XIA whose telephone number is (571)270-3045. The examiner can normally be reached Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on 571-272-7212. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

XUYANG XIA
Primary Examiner
Art Unit 2143



/XUYANG XIA/Primary Examiner, Art Unit 2143